Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20200304147 A1 (Choi)
US 20220046251 A1 (Zhu)
Abdelaziz Djelouah, Joaquim Campos, Simone Schaub- Meyer, and Christopher Schroers. Neural inter-frame com- pression for video coding. In ICCV, pages 6421–6429, October 2019. (Djelouah)
US 20210127140 A1 (Hannuksela)
US 20210342976 A1 (Michelini)
US 20100158120 A1 (Fang)
US 20220067417 A1 ( lambda adjusted per picture; para 132; para 111 of the provisional, bitrate in para 140, training and set para 144)
US 20080056354 A1 (para 35-37; lambda scaling factor)
US 20160057418 A1 (lambda changes based on region, para 71)
US 20170339409 A1 (describing adjusting lambda & quantization for skin tone in face region)
US 20080165861 A1 (lambda is adjusted of MBs of ROI based on bitrates/target bitrates {para 34}; lambda equation {para 30}; conversation is encoding {para 30, Fig.4})
US 20130188738 A1 (para 170, for claim 6-7)
US 20210326617 A1 (para 13 for claim 15)
L. Li, B. Li, H. Li and C. W. Chen, "λ Domain Optimal Bit Allocation Algorithm for High Efficiency Video Coding," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 28, no. 1, pp. 130-142, Jan. 2018, doi: 10.1109/TCSVT.2016.2598672


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-5, 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choi.

Choi teaches with respect to claim 1. A method of video processing, comprising:	 determining, for a conversion between a current video unit of a current video frame of a video and a bitstream of the video[(para 36)] , a target bitrate for the current video unit that is based on a rate distortion function in which a rate portion is weighted using lambda, wherein the lambda is a rational number and wherein the lambda is adaptively adjusted for each video unit of the video [(the system adapts to compression rate/bitrate with variable lambda {para 64, 45-46}; lambda is adjusted per images basis {para 45-46}, also subframe basis {para 64}; lambda is a weight of the rate in the rate-distortion/R-D function {para 38}; please note claim 5 of instant application is claiming that the current video unit can be a picture/image; lambda is a rational number {see Fig.5, para 45})] :	 and performing the conversion based on the determining [(generate a compressed bitstream para 36)] .

Choi teaches with respect to claim 3. The method of claim 1, wherein lambda for the current video unit is based on the target bitrate for the current video unit. [(Choi see para 45-46, 64)] :

Choi teaches with respect to claim 4. The method of claim 1, wherein the lambda is adjusted using multiple neural networks trained for determining values for multiple video units. [(Choi, para 47-50, fully-connected layers 310 and 312 teaches two neural networks)] 

Choi teaches with respect to claim 5. The method of claim 1, wherein the current video unit is a coding tree unit row or a coding tree unit or a coding tree block or a coding unit or a prediction unit or a transform unit or a coding block or a transform block or a virtual pipeline data unit or a picture or a slice or a tile or a subpicture or a subset of pixels within a coding tree unit. [(Choi see para 45-46, 64)] :

Choi teaches with respect to claim 17. The method of claim 1, wherein the conversion includes encoding the current video unit into the bitstream. [(para 66)] 

Choi teaches with respect to claim 18. The method of claim 1, wherein the conversion includes decoding the current video unit from the bitstream [(para 70-71)] .

Choi teaches with respect to claim 19. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor[(para 75, 94-95)] , cause the processor to:	 determine, for a conversion between a current video unit of a current video frame of a video and a bitstream of the video, a target bitrate for the current video unit that is based on a rate distortion function in which a rate portion is weighted using lambda, wherein the lambda is a rational number and wherein the lambda is adaptively adjusted for each video unit of the video: and perform the conversion based on the determining. [(see analysis of claim 1)] 

Choi teaches with respect to claim 20. A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus[(para 75, 94-95)] , wherein the method comprises:	 determining, for a current video unit of a current video frame of a video, a target bitrate for the current video unit that is based on a rate distortion function in which a rate portion is weighted using lambda, wherein the lambda is a rational number and wherein the lambda is adaptively adjusted for each video unit of the video: and generating the bitstream based on the determining. [(see analysis of claim 1)]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zhu.

Regarding Claim 2: Choi does not explicitly show lambda for the current video unit is scaled based on at least one scaling factor, and the at least one scaling factor depends on at least one of a scaling factor set, the target bitrate, a coding order, a temporal layer identifier for the current video unit, a location of the current video unit, and color component

However, in the same/related field of endeavor, Zhu teaches lambda for the current video unit is scaled based on at least one scaling factor, and the at least one scaling factor depends on at least one of a scaling factor set, the target bitrate, a coding order, a temporal layer identifier for the current video unit, a location of the current video unit, and color component. [(Zhu; a propagation factor/scaling factor for each coding block of current frame is calculated {para 28}, lambda is modified with propagation factor {para 40, 20}; additionally para 24, 26  shows lambda scaling by a factor of 1.1 , 0.95, .25, .63; this scaling factors forms a set with specific value. propagation factor/scaling factor depends on bitrate as it is calculated from rate distortion model {para 20}. It also based on motion vector and coding block/indicate location. Based on temporal domain dependency and distortion model which is based on temporal level {para 10, 12-16}  )] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the outcome is predictable, as the both prior arts are adjusting lambda for coding combining specific techniques would work predictably without changing their respective functions.  

Zhu additionally teaches with respect to claim 6. The method of claim 1, wherein lambda for the current video unit is based on a temporal layer identifier for the current video frame [(Zhu para 20, 11-16)] .

Zhu additionally teaches with respect to claim 7. The method of claim 6, wherein the lambda for the current video unit is based on a structure of a group of pictures (GOP) of the video, and the structure of the GOP includes a size of the GOP or a reference picture setting for the GOP. [(Zhu para 20, 11-16, especially para 12 & Fig.2)] .

Zhu additionally teaches with respect to claim 8. The method of claim 1, wherein lambda for a current region within the current video unit is obtained by applying a scaling factor to a base lambda value, or adjusting a quantization step based on related information, and the lambda is adaptively adjusted for each video region of the current video unit of the video [(Zhu; a propagation factor for each coding block of current frame is calculated {para 28},  lambda is modified with propagation factor {para 40};   para 24 equation 1.10 & para 26)] .

Zhu additionally teaches with respect to claim 9. The method of claim 8, wherein the scaling factor is determined on the fly or selected from a candidate set [(Zhu para 40 & 28)] .

Zhu additionally teaches with respect to claim 10. The method of claim 8, wherein the related information is signaled for one or multiple or all spatial regions for a picture of the video, the related information comprises characteristics of a spatial location for the current region, and the characteristics are measured in a sample space or perceptual space [(Zhu “Lagrange multiplier λ of different sequences of different quantification parameters (QP) and the corresponding quantification step size Qstep are counted according to a built-in correspondence list of the QP and the quantification step size Qstep of an encoder”, para 24; “video content characteristic and QP-λ correction” {para 2} )] .

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hannuksela.

Regarding Claim 11: Choi does not explicitly show he current video frame is predictively coded using N reference frames, wherein N is an integer greater than 2, and N depends on a temporal layer identifier for the current video frame or a coding order of the current video frame.

However, in the same/related field of endeavor, Hannuksela teaches the current video frame is predictively coded using N reference frames, wherein N is an integer greater than 2, and N depends on a temporal layer identifier for the current video frame or a coding order of the current video frame.[[(Hannuksela; Fig.7  picture 6 at TD2 uses 3 references; also see para 115, 209, 213, ; based on the temporal layer reference changes)]
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the outcome is predictable, as the both prior arts are using neural network for coding combining specific techniques would work predictably without changing their respective functions [(See Choi para 3, 5 & Hannuksela para 209)] .  


Hannuksela additionally teaches with respect to claim 13. The method of claim 11, wherein a neural network determines reference frames used for different video regions of the current video unit [(Hannuksela; Fig.7 para 65, 73, 109; for learning blocks all encoding process including reference picture selection is done by neural net {para 349})] .


 Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Djelouah.

Regarding Claim 14: Choi does not explicitly show the current video frame is coded in the bitstream using a residual frame that is coded using a residual that is based on an interpolated frame determined from multiple video frames of the video.

However, in the same/related field of endeavor, Djelouah teaches the current video frame is coded in the bitstream using a residual frame that is coded using a residual that is based on an interpolated frame determined from multiple video frames of the video [(Djelouah section 3.2; key-frame are reference frame)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the outcome is predictable, as the both prior arts are using neural network for coding combining specific techniques would work predictably without changing their respective functions [(See Choi para 3, 5 & Djelouah “Abstract”)] .  

Djelouah additionally teaches with respect to claim 15. The method of claim 14, wherein the interpolated frame is concatenated with the residual frame for the conversion. [(Djelouah section 3.2, especially equations 7; they are concatenated or linked)] 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hannuksela in view of Fang.

Regarding Claim 12: Choi in view of Hannuksela does not explicitly show in case that a number of available reference frames is greater than C, the N reference frames correspond to C temporally closest reference frames to the current video frame, with C being a maximum number of reference frames for the video

However, in the same/related field of endeavor, Fang with the help of Hannuksela  teaches  in case that a number of available reference frames is greater than C, the N reference frames correspond to C temporally closest reference frames to the current video frame, with C being a maximum number of reference frames for the video [(Fang para 13-14; Hannuksela; Fig.7  picture 6 at TD2 uses 3 references; also see para 115, 209, 213, ; based on the temporal layer reference changes)]
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the outcome is predictable, as the prior arts are inter predictions and combining specific techniques would work predictably without changing their respective functions.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Djelouah in view of Michelini.

Regarding Claim 16: Choi in view of Djelouah does not explicitly show individual features are extracted from the interpolated frame and the residual frame and fused together during the conversion

However, in the same/related field of endeavor, Michelini teaches individual features are extracted from the interpolated frame and the residual frame and fused together during the conversion [(Michelini para 190, 216-220, )] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the outcome is predictable, as the prior arts are using neural network for coding combining specific techniques would work predictably without changing their respective functions [(See Choi para 3, 5 & Djelouah “Abstract” Michelini para 3)] .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426